Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.

Response to Arguments 
Applicant arguments, see Remarks, filed January 27, 2021 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1, 3, 7-8, 10, 14-15, 17 and 20-23 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Jonathan A. Solomon on May 4, 2021.
The application has been amended as follows: 

1.	(Currently Amended) A non-transitory computer-readable medium to store instructions, which when executed by a computer, cause the computer to perform operations comprising:
	receive, as input from a transport management enterprise application, a plurality of booking requests and customer information, safety stock and maximum stock configuration information, and cost information associated with the plurality of booking requests at a solver in a container management system, wherein the plurality of booking requests include customer locations, booking time, container type, movement mode, and wherein the plurality of booking requests are automatically provided by the transport management enterprise application to trigger execution of a solver algorithm at the solver;
	execute the solver algorithm implemented at the solver in the container management system, wherein the solver algorithm includes a pick-up solver, a return solver, and a street-turn solver, wherein the solver algorithm generates a bipartite graph including a plurality of nodes representing the customer locations and the depot locations for fulfilling the plurality of booking requests, and wherein based on a movement mode of a received booking request, at least one of the pick-up solver, [[a]] the return solver, and the street-turn solver is automatically invoked;
	in response to determining that [[a]] the movement mode indicated at a first booking request is for a container pick-up, 
	generate, by the pick-up solver at a first stage based on a pick-up container balancing criteria defined based on the received safety stock and maximum stock configuration information, an edge at the bipartite graph between a first customer location from the customer locations and a first depot location from the depot locations when the pick-up container balancing criteria is satisfied for the first depot location, wherein the first customer location is associated with the first booking request, and 

	based on the bipartite graph and evaluation of edges between the customer locations and correspondingly associated depot locations based on the pick-up container balancing criteria and the cost minimization criteria, automatically generate a table including records associated with the customer locations defined with the plurality of booking requests and the correspondingly associated depot locations, wherein the table includes corresponding relations between the first customer location and a set of depot locations, and wherein a first record in the table defines a relation between the first customer location and the first depot location, a result value, a cost value, and an assigning identification information identifying that the first customer location is assigned to the first depot location, as an optimal pick-up depot location for the first customer location
	based on an evaluation of the the pick-up container balancing criteria and if not satisfied based on the cost minimization criteria to fulfill the 
	execute a return solver algorithm implemented at the return solver in the container management system when the movement mode is container return;
	generate a set of edges, based on the executed return solver algorithm at the return solver, between the customer locations and the depot locations at the bipartite graph based on a return container balancing criteria; 
	based on the bipartite graph with the set of edges satisfying the return container balancing criteria, identify and assign a return depot location corresponding to [[a]] the first customer location from the customer locations to fulfill a received booking request from the plurality of booking requests, the booking request is for return of containers at the first customer location of the customer locations; 
return route identifies [[a]] the return depot location 
	based on executing a street-turn solver algorithm at the street-turn solver, generate a path for repositioning of containers between two customer locations from the customer locations by generating an edge between the two customer locations based on a movement mode being street-turn, a specified booking time interval, the container type and an operation cost; and
	generate and transmit instructions from the street-turn solver for executing [[a]] the repositioning of the containers based on the generated path.

2.	(Canceled) 

3.	(Previously Presented) The computer-readable medium of claim 1, further comprises instructions which when executed by the computer further cause the computer to:
	execute the street-turn solver algorithm in the solver in the container management system when the movement mode is street-turn	.

4.-6.	(Canceled) 

7. 	(Currently amended) The computer-readable medium of claim 1, further comprises instructions which when executed by the computer further cause the computer to:
	determine that a second booking request is an unfulfilled booking request when no depot location from the depot locations is second customer location in the pick-up container balancing criteria and the cost minimization criteria; and
	display the unfulfilled booking request as an alert in a user interface of the container management system.


	receiving, as input from a transport management enterprise application, a plurality of booking requests and customer information, safety stock and maximum stock configuration information, and cost information associated with the plurality of booking requests at a solver in a container management system, wherein the plurality of booking requests include customer locations, booking time, container type, movement mode, and wherein the plurality of booking requests are automatically provided by the transport management enterprise application to trigger execution of a solver algorithm at the solver;
	executing the solver algorithm implemented at the solver in the container management system, wherein the solver algorithm includes a pick-up solver, a return solver, and a street-turn solver, wherein the solver algorithm generates a bipartite graph including a plurality of nodes representing the customer locations and the depot locations for fulfilling the plurality of booking requests, and wherein based on a movement mode of a received booking request, at least one of the pick-up solver, [[a]] the return solver, and the street-turn solver is automatically invoked;
	in response to determining that [[a]] the movement mode indicated at a first booking request is for a container pick-up, 
	generating, by the pick-up solver at a first stage based on a pick-up container balancing criteria defined based on the received safety stock and maximum stock configuration information, an edge at the bipartite graph between a first customer location from the customer locations and a first depot location from the depot locations when the pick-up container balancing criteria is satisfied for the first depot location, wherein the first customer location is associated with the first booking request, and 
	based on identifying a booking request that is not fulfilled with the pick-up container balancing criteria, generating, by the pick-up solver at a second stage based on a cost minimization criteria received as input at the solver, an edge between a customer location from the customer locations and a depot location from the depot locations based on the cost minimization criteria;
	based on the bipartite graph and evaluation of edges between the customer locations and correspondingly associated depot locations based on the pick-up container 
	based on an evaluation of the the pick-up container balancing criteria and if not satisfied based on the cost minimization criteria to fulfill the 
	executing a return solver algorithm implemented at the return solver in the container management system when the movement mode is container return;
	generating a set of edges, based on the executed return solver algorithm at the return solver, between the customer locations and the depot locations at the bipartite graph based on a return container balancing criteria; 
	based on the bipartite graph with the set of edges satisfying the return container balancing criteria, identifying and assigning a return depot location corresponding to [[a]] the first customer location from the customer locations to fulfill a received booking request from the plurality of booking requests, the booking request is for return of containers at the first customer location of the customer locations; 
	in response to the received booking request, generating, by the return solver, a return route corresponding to the booking request for the first customer location, wherein the return route identifies [[a]] the return depot location 
	based on executing a street-turn solver algorithm at the street-turn solver, generating a path for repositioning of containers between two customer locations from the customer locations by generating an edge between the two customer locations based 
	generating and transmitting instructions from the street-turn solver for executing [[a]] the repositioning of the containers based on the generated path.

9.	(Canceled) 

10. 	(Previously Presented) The method of claim 8, further comprising:
	executing the street-turn solver algorithm in the solver in the container management system when the movement mode is street-turn.

11.-13.	(Canceled) 

14.	(Currently amended) The method of claim 8, further comprising:
	determine that a second booking request is an unfulfilled booking request when no depot location from the depot locations is second customer location in the pick-up container balancing criteria and the cost minimization criteria; and
	displaying the unfulfilled booking request as an alert in a user interface of the container management system.

15.	(Currently Amended) A computer system for optimized container management, comprising:
	a computer memory to store program code; and
	a processor to execute the program code to:
		receive, as input from a transport management enterprise application, a plurality of booking requests and customer information, safety stock and maximum stock configuration information, and cost information associated with the plurality of booking requests at a solver in a container management system, wherein the plurality of booking requests include customer locations, booking time, container type, movement mode, and wherein the plurality of booking requests are automatically provided by the transport management enterprise application to trigger execution of a solver algorithm at the solver;
the depot locations for fulfilling the plurality of booking requests, and wherein based on a movement mode of a received booking request, at least one of the pick-up solver, [[a]] the return solver, and the street-turn solver is automatically invoked;
	in response to determining that [[a]] the movement mode indicated at a first booking request is for a container pick-up, 
	generate, by the pick-up solver at a first stage based on a pick-up container balancing criteria defined based on the received safety stock and maximum stock configuration information, an edge at the bipartite graph between a first customer location from the customer locations and a first depot location from the depot locations when the pick-up container balancing criteria is satisfied for the first depot location, wherein the first customer location is associated with the first booking request, and 
	based on identifying a booking request that is not fulfilled with the pick-up container balancing criteria, generate, by the pick-up solver at a second stage based on a cost minimization criteria received as input at the solver, an edge between a customer location from the customer locations and a depot location from the depot locations based on the cost minimization criteria;
	based on the bipartite graph and evaluation of edges between the customer locations and correspondingly associated depot locations based on the pick-up container balancing criteria and the cost minimization criteria, automatically generate a table including records associated with the customer locations defined with the plurality of booking requests and the correspondingly associated depot locations, wherein the table includes corresponding relations between the first customer location and a set of depot locations, and wherein a first record in the table defines a relation between the first customer location and the first depot location, a result value, a cost value, and an assigning identification information identifying that the first customer location is assigned to the first depot location, as an optimal pick-up depot location for the first customer location; 
the pick-up container balancing criteria and if not satisfied based on the cost minimization criteria to fulfill the 
	execute a return solver algorithm implemented at the return solver in the container management system when the movement mode is container return;
	generate a set edges, based on the executed return solver algorithm at the return solver, between the customer locations and the depot locations at the bipartite graph based on a return container balancing criteria; 
	based on the bipartite graph with the set of edges satisfying the return container balancing criteria, identify and assign a return depot location corresponding to [[a]] the first customer location from the customer locations to fulfill a received booking request from the plurality of booking requests, the booking request is for return of containers at the first customer location of the customer locations; 
	in response to the received booking request, generate, by the return solver, a return route corresponding to the booking request for the first customer location, wherein the return route identifies [[a]] the return depot location 
	based on executing a street-turn solver algorithm at the street-turn solver, generate a path for repositioning of containers between two customer locations from the customer locations by generating an edge between the two customer locations based on a movement mode being street-turn, a specified booking time interval, the container type and an operation cost; and
	generate and transmit instructions from the street-turn solver for executing [[a]] the repositioning of the containers based on the generated path.

16.	(Canceled) 

17.	(Previously Presented) The system of claim 15, wherein the processor further executes the program code to:


18.-19.	(Canceled) 

20.	(Currently amended) The system of claim 15, wherein the processor further executes the program code to:
	determine that a second booking request is an unfulfilled booking request when no depot location from the depot locations is second customer location in the pick-up container balancing criteria and the cost minimization criteria; and
	display the unfulfilled booking request as an alert in a user interface of the container management system.

21.	(Currently amended) The computer-readable medium of claim 1, wherein a second record in the table defines a relation between the first customer location and a second depot location, a result value identifying whether the pick-up container balancing criteria for the second depot location is satisfied,the cost value related to costs for transportation from the first customer location to the second depot location, andthe assigning identification information to determine whether the first customer location is assigned to the second depot location. 

22. 	(Currently amended) The computer-readable medium of claim 21, wherein the first record in the table includes the assigning identification information identifying that the first customer location is assigned to the first depot location, and the second record in the table includes an assigning identification information identifying that the first customer location is not assigned to the second depot location, when the pick-up container balancing criteria is not satisfied for the second depot location. 

23. 	(Currently amended) The computer-readable medium of claim 21, wherein the first record in the table includes the assigning identification information identifying the assigning identification information identifying that the first customer location is not assigned to the second depot location, when the pick-up container balancing criteria is satisfied for the second depot location, and wherein costs identified in the cost information of the first record are lower than costs identified in the cost information of the second record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Maney (U.S. Patent Application Publication No. 2015/0248639), Cai (U.S. Patent No. 9,505,559), Jebara (U.S. Patent Application Publication No. 2012/0005238) and Bell (U.S. Patent Application Publication No. 2016/0307155). 
The next closest prior art is “Managing Returnable Containers Logistics - A Case Study Part I - Physical and Information Flow Analysis” Published by Open Access Publisher in 2011 discloses a method of routing shipments of containers from one location to the other. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1, 8 and 15.
“ based on the bipartite graph and evaluation of edges between customer locations and correspondingly associated depot locations based on the pick-up container balancing criteria and the cost minimization criteria, automatically generate a table including records associated with the customer locations 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628